Citation Nr: 0405750	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Information contained in the education folder indicates that 
the veteran had active service during the Vietnam Era; his 
specific dates of service, however, are not of record.  The 
appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which declined to 
award educational assistance beyond the appellant's original 
delimiting date of June [redacted], 2002.  


FINDINGS OF FACT

1  All information and evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by the 
RO.

2.  Effective October 10, 1989, the veteran was first awarded 
a permanent and total disability rating based on service-
connected disability.

3.  The appellant's date of birth is June [redacted], 1976, and she 
is the veteran's daughter.

4.  In July 1996, the appellant first received assistance 
under Chapter 35 to begin a program of education.

5.  Due to illness in her immediate family, the appellant was 
unable to resume the pursuit of her educational program until 
January 2002.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, have been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 
21.3040, 21.3041, 21.3043 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  This law redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  The VCAA is applicable to 
the claim now pending on appeal.

In this case, the Board finds that the RO has sufficiently 
met the requirements of the VCAA.  The appellant has been 
notified in the statement of the case and in letters from the 
RO as to the laws and regulations governing entitlement to 
the benefits  sought, the evidence considered, and the 
reasons for the RO's determination.  Moreover, as the Board 
has decided to award a full grant of the benefits at issue 
herein, any perceived lack of compliance with VCAA's 
requirements should not be considered prejudicial to the 
appellant at this time.

Analysis of the Claim

The record reflects that the veteran is in receipt of a 
permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
October 10, 1989.  The appellant has provided information to 
confirm that she is the veteran's daughter, and that her date 
of birth is June [redacted], 1976.
 
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  

The appellant, upon application, was first awarded 
educational assistance benefits by the RO in July 1996.  The 
record reflects that the appellant did not continue her 
education, however, until January 2002.  At that time, the RO 
awarded Chapter 35 benefits to the appellant for the period 
of January 2002 through May 2002.  When the appellant's 
academic institution certified her enrollment for the period 
of September 2002 through December 2002, the RO informed the 
appellant that she was not eligible for the receipt of any 
further educational assistance under Chapter 35, because her 
delimiting date had passed on June [redacted], 2002.  The appellant 
filed her notice of disagreement with that determination in 
October 2002, requesting an extension of her delimiting date 
so that she could complete her education.

Under 38 C.F.R. § 21.3041(a), the basic beginning date of 
eligibility for educational assistance is normally the date 
the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending (delimiting) date for educational assistance 
is the date of the child's 26th birthday.  38 C.F.R. 
§ 21.3041(c).  In this case then, the appellant's original 
period of eligibility for Chapter 35 educational assistance 
spanned from June [redacted], 1994, the date she became 18 years old, 
until June [redacted], 2002, the date of her 26th birthday.

A child of a veteran may be afforded Chapter 35 benefits 
beyond her delimiting date, however, under certain 
circumstances.  If, before her delimiting date, she is in 
pursuit of a program of education and she suspends the 
pursuit of such program of education prior to her delimiting 
date, and the suspension was due to conditions beyond her 
control, she may extend her benefits beyond her original 
delimiting date.  In no such event, however, shall Chapter 35 
benefits be afforded beyond the original delimiting date plus 
a period of time equal to the period such person was required 
to suspend the pursuit of her program, or beyond her 31st 
birthday, whichever is earlier.  38 U.S.C.A. § 3512(d); 
38 C.F.R. §§ 21.3040(d), 21.3041(e), 21.3043.  But see 
38 C.F.R. §§ 21.3041(e)(2); 21.3044(a) (2003) (allowing the 
extension of benefits even beyond age 31 in very limited 
situations).

38 C.F.R. § 21.3043 delineates five instances where an 
eligible person may be considered to have suspended her 
program of education due to circumstances beyond her control, 
including where pursuit of her program is precluded because 
of her own illness, or illness or death in her immediate 
family.  38 C.F.R. § 21.3043(d).

In support of her request to extend her delimiting date, both 
the appellant and her mother have provided statements 
averring that the appellant's mother needed the appellant's 
constant help to care for the veteran, the appellant's 
father.  The appellant indicated that she had to live at her 
parents' home in order to assist with the veteran's care.  
Furthermore, her mother provided a copy of a VA rating 
decision, confirming the veteran's past awards of service 
connection for several severe mental and physical illnesses, 
including post-traumatic stress disorder, exogenous obesity 
with pickwickian syndrome, sleep apnea syndrome and chronic 
obstructive pulmonary disease, and the loss of use of both of 
his legs.  The appellant's mother stated that due to these 
illnesses, she had required her daughter's help with the 
veteran's personal care for many years, but now she is 
finally able to care for him without the appellant's 
assistance.

The Board believes that the account provided here by the 
appellant and her mother is credible.  Accordingly, in light 
of the evidence of record, the appellant should be afforded 
an extension of her delimiting date, because she was required 
to suspend her program of education, begun in 1996 but not 
resumed until January 2002, due to circumstances beyond her 
control, namely to assist in the personal care of the 
veteran, her father, an immediate family member, due to 
illness.  Furthermore, as the appellant has not yet reached 
the age of 31 (which will not occur until June [redacted], 2007), 
there is still time remaining for her to receive additional 
Chapter 35 benefits in order to complete her education.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the appellant's claim should prevail.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, is granted, subject to the laws 
and regulations governing the award of these benefits.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



